Citation Nr: 1741318	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for degenerative joint disease of the right knee with ligament/cartilage damage.

2.  Entitlement to an initial evaluation higher than 10 percent for instability of the right knee.

3.  Entitlement to an initial evaluation higher than 10 percent for degenerative joint disease of the left knee with ligament/cartilage damage.

4.  Entitlement to a separate disability rating for left knee instability.

5.  Entitlement to an increased rating higher than 10 percent for peripheral neuropathy and carpal tunnel syndrome of the left upper extremity. 




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May 1966 to May 1986.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from rating decisions dated in August 2007 and September 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran testified at Travel Board hearing before a Veterans Law Judge in April 2010.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  The Veteran was later informed by a November 2016 letter that the Veterans Law Judge who conducted the April 2010 hearing was unavailable to participate in a decision in his appeal.  Although the Veteran was notified of his right to request another Board hearing before a different Veterans Law Judge, he responded in December 2016 that he did not want wish to appear at another Board hearing.

In a September 2011 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The August 2007 rating decision granted entitlement to service connection for degenerative joint disease of the right and left knee with an initial evaluation of 10 percent effective from September 22, 2006.  The Veteran filed a timely notice of disagreement with these initial ratings in September 2007.  The RO then issued a statement of the case in January 2010 that only addressed the Veteran's increased rating claim for the left knee degenerative joint disease.  Although the issue was already on appeal, the RO denied the Veteran's initial increased rating claim for his right knee disability in a June 2008 rating decision, interpreting a January 2008 statement as a new increased rating claim.  The Veteran filed a second notice of disagreement in July 2008, and the RO furnished a statement of the case addressing his increased rating claim for right knee degenerative joint disease in January 2009.  In response to each statement of the case, the Veteran filed a timely VA Form 9 in March 2009 and February 2010.  As discussed in the September 2011 remand, the Board considers both the right and left knee increased rating claims to be "initial rating claims" stemming from the Veteran's original claim of service connection pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

In addition to the issues listed above, the September 2011 decision remanded the Veteran's service connection claim for a low back disorder, his service connection claim for a cervical spine disorder, his claim for special monthly compensation (SMC) based on aid and attendance or housebound status, and his claim for a total disability rating based on individual unemployability (TDIU).  During the pendency of the appeal, a February 2014 rating decision granted entitlement to service connection for degenerative disc disease of the lower back and cervical strain.  In addition, a March 2012 rating decision granted entitlement to a TDIU effective from November 3, 2010.  A June 2015 rating decision also granted entitlement to SMC based on housebound criteria effective from November 3, 2010.  The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective dates assigned.  The Board therefore finds that these issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board notes that the September 2010 rating decision granted entitlement to service connection for right knee instability; and denied entitlement to service connection for left knee instability, entitlement to a TDIU, and entitlement to a disability rating  higher than 10 percent for peripheral neuropathy and carpal tunnel syndrome of the left upper extremity.  The Veteran filed a notice of disagreement for these issues in October 2010.  In the September 2011 remand, the Board directed the AOJ to issue a statement of the case that addressed the issue of entitlement to a TDIU.  However, the Board noted that the Veteran's claims for an increased rating for right knee instability, and entitlement to service connection for left knee instability, were part and parcel of the increased rating claims for the right and left knee disabilities already on appeal.  As such, the Board determined that a preliminary statement of the case and subsequent VA Form 9 was not needed for the Board to assume jurisdiction over those issues.  The Board has consequently characterized the issue of entitlement to service connection for left knee instability as entitlement to a separate disability rating for left knee instability.  The September 2011 remand therefore instructed the AOJ to address the left knee instability issue when it readjudicated the other issues on appeal in a supplemental statement of the case rather than a statement of the case.

Nevertheless, the RO responded to the September 2011 remand by issuing a March 2012 statement the case that addressed the issue of entitlement to service connection for left knee instability and the Veteran's increased rating claim for peripheral neuropathy and carpal tunnel syndrome of the left upper extremity.  The Veteran filed a VA Form 9 in March 2012 for all issues and requested a Board videoconference hearing.  As discussed below, this requested hearing has not yet been provided.  However, based on the foregoing, the Board finds that the issue of entitlement to a separate rating for left knee instability is part of the current increased rating claim for his left knee degenerative joint disease.  This increased rating claim as well as the subject of left knee instability were addressed during the April 2010 Board hearing, and the Veteran has clearly indicated that he does not want another hearing regarding this claim.  Thus, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of the increased rating claim for his left knee disability.

After the August 2007 rating decision, the January 2009 statement of the case extended the effective date for the left knee's 10 percent rating to August 31, 2006. The Veteran continued his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's left and right knee disabilities were most recently evaluated during a September 2010 VA examination.  Although range of motion testing was conducted, the examiner did not test for pain in passive motion.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  Consequently, the Board finds that the Veteran's increased rating claims for his left and right knee disabilities should be remanded to obtain an adequate VA examination that provides the necessary information to evaluate the disabilities under the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, the Veteran's representative reported that he was awarded Social Security Administration (SSA) disability benefits for his service-connected disabilities.  See November 2011 Statement.  However, no SSA records are associated with the claims file, and the record does not reflect that there have been any attempts to obtain such records.  VA has a duty to assist to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant record from a Federal department or agency, including, but not limited to, records from Federal agencies such as SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  Thus, these records must be obtained on remand.

As discussed above, the Veteran has not yet been afforded a Board hearing in connection with his increased rating claim for peripheral neuropathy and carpal tunnel syndrome of the left upper extremity.  The record shows that the Veteran requested a videoconference hearing in his March 2012 VA form 9.  However, it does not appear that the RO has made efforts to schedule a hearing.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  The Board therefore finds that it is necessary to remand this issue to schedule the Veteran for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1.  For the issue of entitlement to an increased rating higher than 10 percent for peripheral neuropathy and carpal tunnel syndrome of the left upper extremity, the AOJ should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board via videoconference at the local office in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The AOJ should attempt to obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran as well as the records upon which that decision was based and associated them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left and right knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Manila Outpatient Clinic, dated since June 2015.

4.  After completing the preceding development in paragraphs 2 and 3, the Veteran should be afforded a VA examination to ascertain the current severity of his left and right knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left and right knee disabilities under the rating criteria.  
In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should additionally address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The examiner is also asked to evaluate any scars associated with the Veteran's left and/or right knee disabilities.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

